MITCHELL, Judge
(dissenting).
I respectfully dissent.
On the occasion in question an officer of the law at Hernando, Mississippi in his car accompanied by his wife about 6:30 P.M. on a Sunday were travelling toward Memphis. As they proceeded on toward Memphis the defendant in his Mustang automobile was discovered driving recklessly in the direction of Memphis at 90 to 100 miles per hour.
The Mississippi officer followed the defendant’s Mustang as he continued on into Memphis, and continued to drive recklessly and at high rates of speed. There were two men and one woman in the defendant’s car.
The Mississippi officer by radio warned the officers of the law in Memphis about the defendant’s reckless driving and kept the defendant’s car under observation until it stopped at the Rebel Motel in Memphis. There the Mississippi Officer met the Memphis police and pointed out the defendant’s car to them. At that time the defendant’s car was on the ramp or apron of the Motel preparing to leave. One of the men in the defendant’s car was drunk in the back seat.
The police officers approached the defendant’s car and told him he was under arrest for reckless driving.
When the defendant got out of his car the officer saw a .45 caliber automatic pistol sticking out from under the front seat. The officer seized the pistol and arrested the defendant for unlawfully carrying a pistol.
*633I am of the opinion that there was no search of the defendant’s automobile. The officers, upon receiving information from the Mississippi Officer that the defendant had been driving his car in a reckless manner, at excessive rates of speed, and as the officer described it constituted a hazard to the travelling public, had a duty to investigate the matter. Upon observing the defendant’s car about to leave the motel and drive out on the street or highway the officers had a duty to prevent further reckless driving by the defendant and to prevent a breach of the peace were not acting in violation of the defendant’s constitutional rights when they restrained the defendant and his drunken companion from committing a further breach of the peace. The officer said they pulled in the drive of the Rebel Motel and then got back in their car and backed out and started out again. That they were there three or four minutes before the police came.
The trial judge in his comment on the hearing in the absence of the jury indicated the probability that the Mississippi Officer might have a citizens arrest with the assistance of the Memphis Police.
If, instead of telling the defendant he was under arrest for reckless driving the officer had said to the defendant “I am informed you have been driving recklessly and at excessive speed and your companion here in the back seat is drunk, I want you to get out and let me determine if you are sober before you drive out on the street again.” And then the officer saw the pistol. Would that not have been in the proper exercise of his duties as a police officer to prevent breaches of the peace? Suppose instead of telling the defendant he was under arrest, he had asked to see his drivers license, and then saw the pistol.
It is my opinion, in view of the information and identification the Mississippi Officer gave them, together with the fact that the defendant was about to drive out from the motel into a main through-fare, the officers were not acting in violation of the defendant’s constitutional rights when they made the investigation of the defendant.
I agree with the opinion of the learned trial judge, that the officer had a right to investigate actions and conditions of the defendant, and that he did not actually make any search of the car but in making the investigation he saw the handles of the pistol in plain view sticking out from under the front seat.
I would affirm the judgment.